DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a connector moving unit; a position information acquisition unit; a vehicle information acquisition unit; a position determination unit; a performance determination unit; a movement instruction transmission unit; a lid opening instruction transmission unit; a lid closing instruction transmission unit; an obstacle detection unit; a warning generation unit; a range determination unit; a history storage unit; an arrangement determination unit; and a connector setting unit in claims 1-13 and 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, as laid out in the table below.
a connector moving unit
The structure of fig. 3 (Par. 33 “a traveling rail 112, a saddle 114, a garter 116, and a connector support portion 122”); or a structure which can move laterally and vertically (par. 33, “The structure of the connector moving unit 110 illustrated in FIG. 2 is an example. Other structures may be employed as long as the connector 120 is movable in the lateral direction and the vertical direction”)
a position information acquisition unit
A control unit (par. 73)
a vehicle information acquisition unit
A control unit (par. 73)
a position determination unit
A control unit (par. 73)
a performance determination unit
A control unit (par. 73)
a movement instruction transmission unit
A control unit (par. 73)
a lid opening instruction transmission unit
A control unit (par. 73)
a lid closing instruction transmission unit
A control unit (par. 73)
an obstacle detection unit
A control unit (par. 73)
a warning generation unit
A control unit (par. 73)
a range determination unit
A control unit (par. 73)
a history storage unit
A control unit (par. 73)
an arrangement determination unit
A control unit (par. 73)
a connector setting unit
A control unit (par. 73)


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US PGPUB 2014/0354229 in view of Bianco et al. US PGPUB 2012/0048983.
Regarding claim 1, Zhao discloses a power receiving and feeding apparatus [figs. 1-2, charging station 10] comprising: 
a connector configured to be coupled to a power receiving and feeding outlet of an electric motor vehicle [pars. 32-34; figs. 3-4, end effector 52 (connector)]; 
a connector moving unit configured to move the connector in a lateral direction and a vertical direction [par. 36; the connector 52 is moved in multiple directions (including vertically and “five degrees of freedom”; the charging apparatus 30 from which connector 52 hangs via arms 54 can move along a track  26 (pars. 29-32, 35 & 39)];
a position information acquisition unit configured to acquire position information indicating a position of the electric motor vehicle [pars. 43-44, robotic controller 56 determines an appropriate position for the charging apparatus 30 based on the location of the vehicle and moves the charging device 30 along the track to a location proximate to the vehicle]; 
a vehicle information acquisition unit configured to acquire vehicle information of the electric motor vehicle [par. 46; robotic controller receives information (and thus comprises a vehicle information acquisition unit) from the vehicle regarding the location of the charging receptacle 12 on the vehicle]; and 
a position determination unit configured to determine a position of the power receiving and feeding outlet of the electric motor vehicle based on the position information and the vehicle information [par. 46; robotic controller receives information from the vehicle regarding the location of the charging receptacle 12 on the vehicle], 
wherein the connector moving unit is configured to be caused to move the connector at a position higher than a height in the lateral direction [fig. 2, pars. 29-31 & 44; the movable charging apparatus is an overhead track device and moves the connector at some level above the ground, or over the hood of the vehicle (par. 44, “This lateral motion may be permissible because of the generally low typical hood clearance that may allow the charging apparatus 30 to extend over a portion of the vehicle”)] and then in the vertical direction to align the connector to the position of the power receiving and feeding outlet so as to couple the connector to the power receiving and feeding outlet [pars. 36, 43 & 45-46; the end effector can be moved in the vertical direction once the charging apparatus 30 has slid along the track to a generally appropriate location (par. 45, “Once the charging apparatus 28, 30 is generally positioned in an appropriate position along the track (100) to permit the end effector 52 to move toward the vehicle charging receptacle, the robotic controller 56 may then control the one or more joint actuators (102) associated with the one or more arm members 54 to position the end effector proximate to the charge receptacle”)].
Zhao does not explicitly disclose the height is a predetermined height.
However, Bianco discloses an overhead vehicle charging system with automatic position adjustment [figs. 5-7, abs.] wherein the height is a predetermined height [pars. 11-12, 170, 177 & 200; at the completion of charging the cable is automatically retracted to a height above the vehicle, which may be “4 feet above the payment”, or to an “upper overhead location”].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zhao to further include the height is a predetermined height for the purpose of automatically retracting the cable when not in use, as taught by Bianco (pars. 11-12, 138, 170, 177 & 200).
Regarding claim 2, Zhao discloses a performance determination unit configured to communicate with the electric motor vehicle to determine whether to perform power receiving and feeding of the electric motor vehicle [pars. 39, 41-42 & 51, the charging controller 34 determines whether the charging effector 52 and the vehicle are coupled and whether the vehicle requires charging],
wherein the connector is configured to be coupled to the power receiving and feeding outlet in a case where the performance determination unit determines that the electric motor vehicle is to perform the power receiving and feeding [pars. 41 & 43-46; once it is determined that the vehicle requires and is authorized for charging, the robotic arm slides to the vehicle and couplies the charging device 30 and the vehicle].
Regarding claim 3, Zhao discloses wherein the performance determination unit is configured to determine whether to perform the power receiving and feeding of the electric motor vehicle, based on the position of the power receiving and feeding outlet determined by the position determination unit and on a situation around the electric motor vehicle [pars. 46-47; the controller 56 determines if there is sufficient spacing between the located charging receptacle on the vehicle and adjacent vehicles, if not user is notified and charging routine ends, if so, then coupling occurs].
Regarding claim 7, Zhao discloses a lid opening instruction transmission unit configured to transmit a lid opening instruction to the electric motor vehicle to open a lid portion of the power receiving and feeding outlet [pars. 48 & 50; opening a charging door of the vehicle remotely].
Regarding claim 8, Zhao does not explicitly disclose a lid closing instruction transmission unit configured to transmit a lid closing instruction to the electric motor vehicle to close a lid portion of the power receiving and feeding outlet.
Since Zhao already teaches remote opening of the lid via a lid opening instruction transmission unit [see claim 7] and fully automated coupling via a robotic arm [see claims 1 and 2], it is implied that the lid would be remotely closed after decoupling. Nonetheless, Examiner takes Official Notice that it is well known in the vehicle automation arts to both remotely open and close various vehicle components, i.e. sliding van doors, automatic vehicle trunks, and charging lids.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Zhao and Bianco to further include  a lid closing instruction transmission unit configured to transmit a lid closing instruction to the electric motor vehicle to close a lid portion of the power receiving and feeding outlet for the purpose of avoiding a scenario where a vehicle operator drives the vehicle away with the charging lid open, impairing aerodynamics as well as exposing electrical contacts to the elements, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9, Zhao discloses an obstacle detection unit configured to detect an obstacle against movement of the connector, wherein, in a case where an obstacle is detected by the obstacle detection unit, the movement of the connector is stopped  [pars. 46-47; the controller 56 determines if there is sufficient spacing between the located charging receptacle on the vehicle and adjacent vehicles (potential obstacles), if not the user is notified and charging routine ends, if so, then coupling occurs].
Regarding claim 10, Zhao discloses a warning generation unit configured to issue a warning in a case where an obstacle is detected by the obstacle detection unit [pars. 46-47; the controller 56 determines if there is sufficient spacing between the located charging receptacle on the vehicle and adjacent vehicles (potential obstacles), if not the user is notified and charging routine ends, if so, then coupling occurs].
Regarding claim 12, Zhao discloses a range determination unit configured to determine, before the connector is coupled to the power receiving and feeding outlet, whether the connector is within a range of movement of a door of a vehicle different from the electric motor vehicle when the connector is coupled to the power receiving and feeding outlet, wherein, in a case where the range determination unit determines that the connector is within the range of movement of the door of the vehicle different from the electric motor vehicle, the movement of the connector is stopped  [pars. 46-47; the controller 56 determines if there is sufficient spacing between the located charging receptacle on the vehicle and adjacent vehicles (potential obstacles), if not the user is notified and charging routine ends, if so, then coupling occurs; vehicles have doors, thus if any part of an adjacent vehicle, including a door, was within the clearance then the movement is stopped].
Regarding claim 13, Zhao discloses a connector setting unit configured to set the connector according to a type of the electric motor vehicle which is indicated by the vehicle information [pars. 46-47; based on information received regarding the type of the vehicle (i.e. the location of the receptacle on the vehicle, which is a classification/type of vehicle, and the presence or lack of a door) the connector is arranged to be connected to the vehicle].
Regarding claim 14, Zhao discloses wherein the connector is configured to be moved to a position higher than the height after power receiving and feeding of the electric motor vehicle via the connector is completed [fig. 2, pars. 29-31 & 44; the movable charging apparatus is an overhead track device and moves the connector at some level above the ground, or over the hood of the vehicle (par. 44, “This lateral motion may be permissible because of the generally low typical hood clearance that may allow the charging apparatus 30 to extend over a portion of the vehicle”)]
Zhao does not explicitly disclose the height is a predetermined height.
However, Bianco as applied in claim 1 discloses wherein the height is a predetermined height [pars. 11-12, 170, 177 & 200; at the completion of charging the cable is automatically retracted to a height above the vehicle, which may be “4 feet above the payment”, or to an “upper overhead location”].
Regarding claim 15, Zhao discloses a history storage unit configured to store a history of a position of the power receiving and feeding outlet determined by the position determination unit; and an arrangement determination unit configured to determine an initial arrangement of the connector by analyzing the history stored in the history storage unit, wherein, the connector is configured to be moved to the initial arrangement determined by the arrangement determination unit, after the power receiving and feeding of the electric motor vehicle via the connector is completed [pars. 39 & 51; a “home position” is stored at least in the charging controller 34 since it instructs the robotic controller 56 to return the end effector to a home position after charging is completed, thus the charging controller comprises a history storage unit (memory, even short term storage) and an arrangement determination unit (the function of the controller which reads the memory)].
Regarding claim 16, Zhao discloses wherein the arrangement determination unit is configured to identify a region which is highly likely to be a position of the power receiving and feeding outlet from the history stored in the history storage unit, and is configured to determine a closest position to the region as an initial position of the connector  [pars. 39 & 51; a “home position” is stored at least in the charging controller 34 since it instructs the robotic controller 56 to return the end effector to a home position after charging is completed, thus the charging controller comprises a history storage unit (memory, even short term storage) and an arrangement determination unit (the function of the controller which reads the memory); thus the arrangement determination unit determines a region which is highly likely (100% likely, the home position) and a closest position to the region (within the region, in the exact home position].

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US PGPUB 2014/0354229 in view of Bianco et al. US PGPUB 2012/0048983, and further in view of Chai et al. US PGPUB 2017/0225583.
Regarding claim 4, Zhao does not explicitly disclose a movement instruction transmission unit configured to transmit a movement instruction to the electric motor vehicle in a case where the performance determination unit determines that the power receiving and feeding of the electric motor vehicle cannot be performed.
However, Chai discloses an automatic vehicle charging system with a robotic arm [fig. 1] comprising a movement instruction transmission unit configured to transmit a movement instruction to the electric motor vehicle in a case where the performance determination unit determines that the power receiving and feeding of the electric motor vehicle cannot be performed [fig. 6; pars. 31-33; an intelligent agent 635 can transmit movement instructions to the vehicle 100 indicating first, second and third travel paths, and verifying after each until the agent determines that that the connection can be made (vehicle within the “envelope”) between the charging connector 205 and port 305].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Zhao and Bianco to further include a movement instruction transmission unit configured to transmit a movement instruction to the electric motor vehicle in a case where the performance determination unit determines that the power receiving and feeding of the electric motor vehicle cannot be performed for the purpose of ensuring and verifying that the vehicle is within the charging connection envelope, as taught by Chai (pars. 31-33).
Regarding claim 5, Chai as applied in claim 4 discloses wherein the movement instruction transmission unit is configured to generate position information indicating a position of the electric motor vehicle at which the connector can be coupled to the power receiving and feeding outlet, based on a position of the power receiving and feeding outlet and a situation around the electric motor vehicle, and is configured to transmit the position information and the movement instruction to the electric motor vehicle [fig. 6; pars. 31-33; an intelligent agent 635 can transmit movement instructions to the vehicle 100 indicating first, second and third travel paths which would place the vehicle in the “connection envelope”, and verifying after each until the agent determines that that the connection can be made (vehicle within the “envelope”) between the charging connector 205 and port 305].
Regarding claim 6, Chai as applied in claim 4 discloses wherein the movement instruction transmission unit is configured to transmit, to the electric motor vehicle, data indicating that a parking position change is required to couple the connector to the power receiving and feeding outlet [pars. 31-33; first, second and third travel paths which would place the vehicle in the “connection envelope”, and verifying after each until the agent determines that that the connection can be made (vehicle within the “envelope”) between the charging connector 205 and port 305].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US PGPUB 2014/0354229 in view of Bianco et al. US PGPUB 2012/0048983, and further in view of Hollar et al. US Patent 7,999,506.
Regarding claim 11, Zhao discloses wherein the obstacle detection unit is configured to detect an obstacle by analyzing an image captured by an image capturing apparatus of the power receiving and feeding apparatus [pars. 40, 46-47; the sensing of the vehicles is accomplished via a “visual camera”], and 
wherein the warning generation unit is configured to issue a warning to notify by voice that the connector is prevented from moving [pars. 46-47; the controller 56 determines if there is sufficient spacing between the located charging receptacle on the vehicle and adjacent vehicles (potential obstacles), if not the user is notified and charging routine ends, if so, then coupling occurs].
Zhao does not explicitly disclose a case where the obstacle detected by the obstacle detection unit is a human.
However, Hollar discloses an automatic vehicle charging system with a robotic arm, wherein the obstacle detected by the obstacle detection unit is a human [col. 3, lines 27-56; if human movement is detected near the “manipulator” (robotic arm) then the robotic manipulator can freeze].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Zhao to further include a case where the obstacle detected by the obstacle detection unit is a human for the purpose of protecting the safety of humans in the vicinity of moving robots, as taught by Hollar (col. 3, lines 27-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang US PGPUB 2018/0339600 discloses an automatic vehicle charging system which remembers the location of the vehicle charging unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859